Citation Nr: 0023885	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left arm 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1995 to March 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a left shoulder disability and a left 
arm disability.  The veteran has since relocated, and her 
case is now being handled through the Nashville, Tennessee, 
RO.  In May 1996, the veteran indicated that she did not wish 
to pursue an appeal for service connection for a disability 
of the left hand.  The Board notes that it appears that the 
veteran is seeking service connection for dental disorders, 
including residuals of claimed dental trauma.  That issue has 
not been developed for appeal to the Board, but the Board 
refers the issue to the RO for appropriate action.


FINDINGS OF FACT

1.  Medical records reflect the veteran's complaints of left 
shoulder pain both during and since service.

2.  Medical records reflect the veteran's complaints of left 
arm pain both during and since service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
shoulder disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a left 
arm disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she has intermittent pain in her 
left shoulder and left forearm, and that those symptoms began 
during service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  A person who submits a 
claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran's claim for service connection for left shoulder 
and left arm disabilities is addressed by medical records 
that indicate that the veteran has reported pain in the left 
shoulder and left arm both during and after service.  The 
medical records also contain some objective findings with 
respect to the veteran's left shoulder and left arm.  The 
Board finds that the evidence is sufficient to make the 
veteran's claims for service connection for a left shoulder 
disability and a left arm disability plausible and well 
grounded claims.


ORDER

The claim of entitlement to service connection for a left 
shoulder disability is well grounded.  To this extent only, 
the appeal is granted.

The claim of entitlement to service connection for a left arm 
disability is well grounded.  To this extent only, the appeal 
is granted.



REMAND

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of her claim.  
38 U.S.C.A. § 5107(a) (West 1991).  Additional evidence is 
needed to assist in the adjudication of the veteran's claims 
for service connection for left shoulder and left arm 
disabilities.  The veteran's service medical records reflect 
that she was seen in November and December 1995 for pain in 
her left shoulder, extending into her left arm and hand.  In 
December 1995, an examiner noted a palpable spasm in the 
veteran's left shoulder blade.  No separation examination 
report is included in the veteran's service medical records.  
In VA outpatient treatment since service, the veteran's 
reported pain in her left shoulder when she was seen in April 
1996, and pain in the left arm and hand when she was seen in 
January 1997.  On VA examination in February 1998, the 
veteran reported that she had begun having difficulties, 
including muscle spasm, in her left shoulder in November 
1995.  She reported that she currently had intermittent pain 
in her left shoulder, biceps, and forearm.  The examiner 
noted a normal range of motion of the left shoulder.  There 
was no significant palpable tenderness in the left shoulder 
region.  The veteran complained of mild tenderness to 
palpation in the left biceps and forearm.  The examiner's 
assessment was history of left shoulder strain.  The examiner 
found that there was currently chronic intermittent muscle 
pain in the left shoulder and forearm, with no evidence of 
current bursitis, tendonitis, or arthritis.

While there are reports of left shoulder and arm pain at 
various times during and after the veteran's service, the 
record is not clear as to whether the symptoms constitute a 
chronic disorder affecting the veteran's left shoulder and 
arm.  Therefore, the Board will remand the case for a new VA 
medical examination, to determine whether the veteran has a 
chronic disability affecting the left shoulder and left arm.  
The Board hereby notifies the veteran that she has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
VA medical examination to clarify the 
current condition of her left shoulder 
and arm.  The examiner should be provided 
with the veteran's claims file for review 
prior to the examination.  In particular, 
the examiner should be asked to provide 
an opinion as to whether the veteran 
currently has a chronic disorder 
affecting her left shoulder and left arm.  
The examiner should provide a diagnosis 
for each chronic disorder currently 
affecting the left shoulder and arm.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, she and her representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



